oo fo ND HW fF WY NY —

ww NY NY NH NO NY YN NO NO =|— | — = =F EF et OO Eel hl
oN BO OW ek HD NO = Oo Oo ON DKON HW ee YD NY [| OS

 

 

Case 3:17-cv-00159-MMD-CBC Document 49 Filed 07/08/19 Page 1 of 4

AARON D. FORD J

Attorney General V’ FILED .
DOUGLAS R. RANDS, Bar No. 3572 ENTERED SERVED ON

Senior Deputy Attomey General COUNSEUPARTIES OF RECORD
State of Nevada
Public Safety Division
100 N. Carson Street JUL -93 28°9
Carson City, NV 89701-4717
Tel: (775) 684-1150

 

 

 

 

 

 

 

 

 

E-mail: drands@ag.nv.gov CLERK US DISTRICT COURT

DISTRICT OF NEVADA
Attorneys for Defendant BY: DEPUTY
Romeo Aranas

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA OR. & E2_

KEVIN ROHN GILL, Case No. 3:17-cv-00159-MMD-CBC

Plaintiff, DEFENDANT’S MOTION FOR

ENLARGEMENT OF TIME TO ANSWER
vs. OR OTHERWISE RESPOND TO
PLAINTIFF’S COMPLAINT

ROMEO ARANAS, et al.,

Defendants.

 

Defendant, Romeo Aranas, by and through counsel, Aaron D. Ford, Attorney General of the
State of Nevada, and Douglas R. Rands, Senior Deputy Attorney General, hereby move this Honorable
Court for an enlargement of time to answer or otherwise respond to Plaintiff's complaint. A hearing on
this motion is not requested.

MEMORANDUM OF POINTS AND AUTHORITIES

1, RELEVANT FACTS AND PROCEDURAL HISTORY

This case is a pro se civil suit pursuant to the Eighth Amendment to the United States
Constitution. (ECF No. 29 at 3-15). Plaintiff, Kevin Rohn Gill (Plaintiff), is an inmate in the lawful
custody of the Nevada Department of Corrections (NDOC). (ECF No. 1-1, 6, 29). Plaintiff sues
Defendant for deliberate indifference to serious medical need and cruel and unusual punishment. The
Court’s Screening Order only allowed him to proceed on a single deliberate indifference claim. (ECF
No. 5 at 5).
///
//1

 
oO oOo nN DO OW fk WHY NH —

wo NO NO NHN NO NO NO NO NO F|= F|= | F* - OO EFe OU ESerlUCcUOCrl ES hlhU =
oN TKO AW kB WY NY = FS OO Oe NTN DH HH F&F WD NY — OS

 

 

Case 3:17-cv-00159-MMD-CBC Document 49 Filed 07/08/19 Page 2 of 4

Plaintiff filed his Second Amended Complaint in this matter on May 2, 2019, (ECF No. 37). A
revised Notice of Acceptance of Service was filed May 28, 2019. (ECF No. 44). Accordingly,
Defendants’ answer is due today, July 8, 2019. Unfortunately, Defendants are unable to comply with
this deadline. Due to a recent reassignment of this matter, due to the resignation of the prior attorney
counsel is unable to timely answer or otherwise respond to the Complaint. This is the result of
temporary short-staffing in this Bureau of Litigation at the Office of the Attorney General.
Defendants’ counsel is also currently preparing to assist in a jury trial before the United States District
Court, which is scheduled to commence on August 12, 2019, and counsel needs sufficient time to
prepare for trial. Therefore, Defendants request fifteen (15) additional days, or up to and including
Tuesday, July 23, 2019, to answer or otherwise respond to Plaintiff's complaint.

II. DISCUSSION
Federal Rule of Civil Procedure 6(b) governs enlargements of time and provides as follows:
(1) In General. When an act may or must be done within a specified time, the
court may, for good cause, extend the time:
(A) with or without motion or notice if the court acts, or if a request is made,
before the original time or its extension expires; or
(B) on motion made after the time has expired if the party failed to act because of
excusable neglect.

Here, the answer or other response to Plaintiff's complaint is due today, July 8, 2019.
Defendant is requesting the enlargement of time in advance of the expiration of the period originally
prescribed by the Federal Rules of Civil Procedure to respond. Therefore, the Court may extend the
time for good cause. Defendant needs the requested enlargement due to a recent and dramatic increase
in his counsel’s current workload. The Bureau of Litigation at the Office of the Attorney General has
recently experienced short-staffing, because other attorneys accepted new employment opportunities.
This short-staffing problem should be resolved in the very near future. Moreover, counsel is currently
preparing for a jury trial before the United States District Court and needs sufficient time to prepare.
‘fl
///

 
oOo Oo N DO WNW FF WY HNO —

NY NO NYO WO HN HN NY NO NO |= = F- = OO = OO Se OES
oN KN AW ek WD NY = F&F Oo Fe HN BD AH Be OY NY SS GS

 

 

Case 3:17-cv-00159-MMD-CBC Document 49 Filed 07/08/19 Page 3 of 4

Defendant asserts the current short-staffing and his counsel’s need to prepare for trial constitutes good

cause for the requested enlargement. Consequently, Defendant requests fifteen (15) additional days, or

up to and including Tuesday, July 23, 2019, to answer or otherwise respond to Plaintiff's complaint.

IV. CONCLUSION

Based on the foregoing, Defendant respectfully request this Honorable Court allow them up to

and including Tuesday, July 23, 2019, to file his answer or other response to Plaintiff's complaint.

Dated this 8th of July, 2019.

AARON D. FORD
Attorney General

By:

 

BOUGLAS R. RANDS, Bar No. 3572
Deputy Attorney General

Attorneys for Defendant

 

DATED a Ye LAT

 
oo fo N DBD OH FF WD NY —

NY NO NY NO DN NH NN DN RO mm mm me me
oN NWN OH fk WY NY |= FGF Oo Oo NH DH AnH FF YD NY | OS

 

 

Case 3:17-cv-00159-MMD-CBC Document 49 Filed 07/08/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 8" of July, 2019, I caused to be deposited for mailing in the U.S. Mail, a copy of the foregoing,
DEFENDANT’S MOTION FOR ENLARGEMENT OF TIME TO ANSWER OR OTHERWISE
RESPOND TO PLAINTIFF’S COMPLAINT, to the following:

Kevin Rohn Gill #89919
High Desert State Prison
P.O. Box 650

Indian Springs, NV 89070

Spout Doon

Awemployee of the N
Office of the Attorney General

 
Case 3:17-cv-00159-MMD-CBC Document 49-1 Filed 07/08/19 Page 1 of 2

DECLARATION

DOUGLAS R. RANDS

DECLARATION
oOo oe Ss DH UO EP WY! NH =

Ny NO MN HN HN WO HQ NO RN wm OO eS =| lt
ao nN WN HW he WN S&F Oo Oo OOH KR HN SR YOUN SO

 

 

Case 3:17-cv-00159-MMD-CBC Document 49-1 Filed 07/08/19 Page 2 of 2

DECLARATION OF DOUGLAS R. RANDS

1. I, Douglas R. Rands, am over the age of 18 and am otherwise fully competent to testify
to the facts contained in this declaration.

2. The statements contained in this declaration, except where otherwise indicated to be
upon information and belief, are based on my personal knowledge and experience.

3. I am an Attorney licensed to practice law in the Federal District Court for the District of
Nevada.

4. In connection with the filing of this declaration, I submit this declaration in support of
Defendant’s Motion for Extension of Time in the matter entitled Gill v Aranas, Case No. 3:17-cv-
00159-MMD-CBC.

5. I have submitted the Motion on behalf of my client due to the late reassignment of this
matter from another attorney in this office.

6. The Bureau of Litigation at the Office of the Attorney General has recently experienced
short-staffing, because other attorneys accepted new employment opportunities. This short-staffing
problem should be resolved in the very near future.

7. Moreover, counsel is currently preparing for a jury trial before the United States District
Court and needs sufficient time to prepare.

8. This motion is not made for the purpose of delay.

9. An answer or other reply will be filed by July 23, 2019.

FURTHER I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is
true and correct.

EXECUTED this 8th day of July, 2019 ,
bf ce ge

Douglas R. Rands

 
